                 Case 3:20-cv-08289-DLR Document 1 Filed 11/05/20 Page 1 of 6




 1 Brian J. Lawler, CA SBN 221488
   PILOT LAW, P.C.
 2
   850 Beech Street, Suite 713
 3 San Diego, CA 92101
   Telephone: (866) 512-2465
 4 Facsimile: (619) 231-4984

 5
   blawler@pilotlawcorp.com

 6 Attorney for Marina Cote

 7

 8                             UNITED STATES DISTRICT COURT

 9                               FOR THE DISTRICT OF ARIZONA
10

11   MARINA COTE, an individual,                           Case No.:
12                                           Plaintiff,    COMPLAINT FOR DAMAGES
13                                                         VIOLATIONS OF 38 U.S.C.
            v.                                             § 4301, ET SEQ
14
     THE GUIDANCE CENTER, INC., a domestic                 FILING FEE WAIVED PER
15   corporation,                                          38 U.S.C. §4323(h)
16
                                           Defendant.      DEMAND FOR JURY TRIAL
17

18
            Plaintiff, MARINA COTE, hereby complains against Defendant, THE GUIDANCE
19
     CENTER, INC., and each of them, as follows:
20
                                        NATURE OF ACTION
21
            1.      This is a civil action brought pursuant to the Uniformed Services Employment
22
     and Reemployment Rights Act of 1994 (“USERRA”), 38 U.S.C. §4301 et seq. It is brought
23
     by Plaintiff MARINA COTE against Defendant, THE GUIDANCE CENTER, INC.
24
                                               PARTIES
25
            2.      Plaintiff, Marina Cote (“Plaintiff”), at all pertinent times alleged herein, is a
26
     United States citizen and a resident of the State of Arizona.
27
            3.      At all relevant times, Plaintiff was a qualified member of the uniformed services
28
                                                    1
                                                                          COMPLAINT FOR DAMAGES
                                                                                         Case No.:
                     Case 3:20-cv-08289-DLR Document 1 Filed 11/05/20 Page 2 of 6




 1 for purposes of 38 U.S.C. §4303(3), (9), and (16), serving in the United States Navy Reserve

 2 (“USNR”).

 3              4.       Plaintiff is informed and believes and thereon alleges that Defendant, THE
 4 GUIDANCE CENTER, INC. (“TGC”), is registered as a domestic nonprofit corporation in

 5 the State of Arizona whose purposes include the “provision of behavioral and/or physical

 6 healthcare.”1 Defendant was and is an employer for purposes of 38 U.S.C. § 4303(4)(A), §

 7 4311(a), and (c)(1).

 8              5.       Whenever and wherever reference is made in this Complaint to any conduct of
 9 Defendants, or any of them, such allegations or references shall also be deemed to mean

10 conduct of each Defendant, acting individually, jointly and severally.

11                                           JURISDICTION AND VENUE
12              6.       Count I of this complaint arises under the Uniformed Services Employment and
13 Reemployment Rights Act (“USERRA”), 38 U.S.C. §§4301-4335. The jurisdiction of this

14 Court is founded on federal question jurisdiction, 28 U.S.C. §1331, as conferred by 38 U.S.C.

15 §4323(b)(3). Venue is proper because Defendant maintain a place of business in this district,

16 as provided in 38 U.S.C. §4323(c)(2), 28 U.S.C. §1391(b). Divisional Venue is proper in this

17 division because it is where Plaintiff’s claim for relief arose, and where the Plaintiff resides,

18 pursuant to E.D.Mo. L.R. 2.07(B)(1) and (B)(3), respectively.

19              7.       Pursuant to 38 U.S.C. § 4323(h), “No fees or court costs may be charged or
20 taxed against any person claiming rights under [USERRA].”

21                                             FACTUAL BACKGROUND
22              8.       Plaintiff re-alleges and incorporates herein by reference each and every
23 allegation contained within paragraphs 1 through 7, inclusive, as though set forth at length

24 herein and made a part of hereof.

25              9.       In March of 2018, TGC hired Plaintiff to the fill the position of Behavioral
26 Health Specialist.

27
     1
28       According to publicly available records from the Arizona Secretary of State.
                                                                  2
                                                                                        COMPLAINT FOR DAMAGES
                                                                                                       Case No.:
               Case 3:20-cv-08289-DLR Document 1 Filed 11/05/20 Page 3 of 6




 1         10.    Approximately one year later, Plaintiff notified Defendant that she enlisted into
 2 the United States Navy Reserve (“USNR”) as a Hospital Corpsman Dental Assistant. This

 3 notification included Plaintiff’s expectation that her training would last approximately eight

 4 months, and that she intended to return to her position with Defendant upon completion of

 5 training.

 6         11.    Plaintiff completed her military training and was reemployed to her position
 7 with TGC in March of 2020.

 8         12.    In April of 2020, Plaintiff applied to the position of Lead Behavioral Health
 9 Specialist with at TGC. At some point during Plaintiff’s consideration for the position, TGC’s

10 Manager of Human Resources, Ms. Susana Kean, contracted Mr. Richard Thomas. Mr.

11 Thomas was employed at TGC as a Lead Behavioral Health Specialist and one of the TGC

12 personnel responsible for interviewing and recommending prospective candidates for the

13 open Lead Behavioral Health Specialist position for which Plaintiff applied. During their

14 conversation, Ms. Kean raised Plaintiff’s military status as a limiting factor regarding her

15 eligibility to fill the Lead Behavioral Health Specialist position due to her obligation to

16 perform monthly drills and potentially be mobilized to active duty. Accordingly, Plaintiff was

17 disqualified from further consideration for the position.

18         13.    The candidate that was chosen for the Lead Behavioral Health Specialist
19 position at TGC that Plaintiff applied to was Kate Fitchie - a fellow TGC employee trained

20 by Plaintiff, and whose roommate was one of the TGC staff with Mr. Thomas responsible for

21 interviewing the recommending prospective candidates for selection to the Lead Behavioral

22 Health Specialist position.

23         14.    After Ms. Fitchie’s selection to the Lead Behavioral Health Specialist position
24 was made known to other TGC employees, Plaintiff asked Mr. Thomas for feedback about

25 her interview. Mr. Thomas responded by telling Plaintiff that the reason she was not selected

26 to the Lead Behavioral Health Specialist position was due to Plaintiff’s military status and

27 drilling obligations.

28
                                                  3
                                                                        COMPLAINT FOR DAMAGES
                                                                                       Case No.:
                 Case 3:20-cv-08289-DLR Document 1 Filed 11/05/20 Page 4 of 6




 1             15.   In May of 2020, another Lead Behavioral Health Specialist position became
 2 available at TGC but was offered to another TGC employee – Ms. Stormie Nelson – without

 3 interview or solicitation for applications, preventing Plaintiff for consideration for this

 4 position.

 5                                       CAUSES OF ACTION
 6             16.   Plaintiff hereby alleges and incorporates all paragraphs 1-15 above by reference
 7 herein.

 8             17.   USERRA prohibits “discrimination against persons because of their service in the
 9 uniformed services.” 38 U.S.C. §4301(a)(3).

10             18.   Plaintiff’s protected status as a USNR member was a substantial and motivating
11 factor in Defendant’s denial of Plaintiff’s benefits of employment without good cause, including

12 but not limited to, failing to promote Plaintiff because of her service obligations.

13             19.   Section 4311(a) of USERRA provides, in relevant part, that a person “who is a
14 member of . . . performs, has performed . . . or has an obligation to perform services in a uniformed

15 service shall not be denied… promotion… or any benefit of employment by an employer on the

16 basis of that membership . . . performance of service, or obligation.” (italics added)

17             20.   Defendant, and each of them, knowingly and willfully violated USERRA by,
18 among other ways, discriminating against Plaintiff, and by denying her a promotion “on the basis

19 of” her “obligation to perform service in a uniformed service.”

20             21.   As a direct and proximate result of the conduct of Defendant as set forth in this
21 count, Plaintiff has suffered injuries and damages including but not limited to loss of past earnings

22 and benefits, and loss of future earnings and benefits, all to her damage in an amount to be proven

23 at trial.

24             22.   Plaintiff alleges such violations of USERRA were willful and requests liquidated
25 damages in an amount equal to the amount of her lost wages and other benefits pursuant to 38

26 U.S.C. §4323(d)(1)(C).

27             23.   Pursuant to 38 U.S.C. §4323(h), Plaintiff further requests an award of reasonable
28
                                                     4
                                                                            COMPLAINT FOR DAMAGES
                                                                                           Case No.:
              Case 3:20-cv-08289-DLR Document 1 Filed 11/05/20 Page 5 of 6




 1 attorney’s fees, expert witness fees, and other litigation expenses.

 2                                     PRAYER FOR RELIEF
 3         WHEREFORE, based on the foregoing, Plaintiff prays for relief against
 4 Defendant as follows:

 5         1. Declare that the acts and practices complained of herein are unlawful and are in
 6 violation of USERRA, 38 U.S.C. §4301, et seq.;

 7         2. Require that Defendant fully comply with the provisions of USERRA by providing
 8 Plaintiff all employment benefits denied to her as a result of the unlawful acts and practices
 9 under USERRA;

10         3. Fees and expenses, including attorneys’ fees and costs pursuant to 38 U.S.C.
11 §4323(h);

12         4. Award Plaintiff prejudgment interest on the amount of lost wages or employment
13 benefits found due;

14         5. Order that Defendant pay compensatory and/or liquidated damages in an amount
15 equal to the amount of lost compensation and other benefits suffered by reason of Defendant’s

16 willful violations of USERRA;

17         6. Grant an award for costs of suit incurred; and
18         7. Grant such other and further relief as may be just and proper and which Plaintiff
19 may be entitled to under all applicable laws.

20

21 DATED this 5th day of November, 2020.

22                                              Respectfully submitted,
                                                /s/ Brian J. Lawler________
23
                                                BRIAN J. LAWLER
24                                              Attorney for Plaintiff,
                                                Marina Cote
25

26

27

28
                                                    5
                                                                          COMPLAINT FOR DAMAGES
                                                                                         Case No.:
              Case 3:20-cv-08289-DLR Document 1 Filed 11/05/20 Page 6 of 6




 1                                 DEMAND FOR JURY TRIAL
 2         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
 3 demands a trial by jury of all issues triable as of right by a jury in the above action.

 4

 5 DATED this 5th day of November, 2020.

 6                                             Respectfully submitted,
 7
                                               /s/ Brian J. Lawler________
 8                                             BRIAN J. LAWLER
                                               Attorney for Plaintiff,
 9                                             Marina Cote
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   6
                                                                         COMPLAINT FOR DAMAGES
                                                                                        Case No.:
